DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (FIG. 2). encompassed by claims 1-20 in the reply filed on 10/07/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. 20120250290 (Park).

    PNG
    media_image1.png
    440
    463
    media_image1.png
    Greyscale


Regarding claim 1, figs. 1-2 of Park discloses a display apparatus comprising:
a substrate 200 comprising a display area with a light emitting device 320 disposed therein and a non-display area surrounding the display area; 
an adhesive layer 318 /314(which adheres to the bottom/top (depending of point of reference) of) covering the light emitting device; 
a heat dissipation substrate 318/314 (par [0073]) provided on the adhesive layer;
a pad part (bottom part of 420 is pad part) provided in the non-display area of the substrate; 
a circuit film 450 electrically connected to the pad part; and 
a printed circuit board 500 disposed on the heat dissipation substrate and electrically connected to the circuit film; 
wherein the heat dissipation substrate 318 is disposed in an outermost portion of the display apparatus.

Regarding claim 2, fig. 2 of Park discloses wherein the circuit film is implemented to extend firstly toward an outside of the display apparatus and then be bent inwardly so as to extend from the pad part to the printed circuit board.

Regarding claim 3, fig. 2 of Park discloses further comprising a resin layer 13 (mold frame is a type of resin) provided in at least the non-display area of the substrate to cover the pad part and one end of the circuit film connected to the pad part, and to cover at least a portion of one side surface of the heat dissipation substrate adjacent to the pad part.

Regarding claim 4, fig. 2 of Park discloses wherein the circuit film extends toward the printed circuit board along a side surface of the resin layer, a side surface of the heat dissipation substrate, and a top surface of the heat dissipation substrate.

Regarding claim 5, fig. 2 of Park discloses wherein the heat dissipation substrate further comprises a first metal layer on the adhesive layer 314 and a second metal layer 318 on the first metal layer. 

Regarding claim 6, fig. 2 of Park discloses further comprising a resin layer 130 provided in the display area (thin portion of 130 extending display area) and the non-display area of the substrate, wherein the resin layer overlaps with the light emitting device (portion over 320), the adhesive layer and the first metal layer, and is provided under the second metal layer.  
Regarding claim 7, fig. 2 of Park discloses wherein the adhesive layer comprises: a first adhesive layer 318 covering the light emitting device; and a second adhesive layer 314 provided on the first adhesive layer.

Regarding claim 8, fig. 3 of Park discloses wherein a bottom surface of the heat dissipation substrate 318 is formed to be equal to a top surface of the second adhesive layer.

    PNG
    media_image1.png
    440
    463
    media_image1.png
    Greyscale


Regarding claim 11, fig. 2 of Park discloses wherein the second metal layer is formed on the resin layer to overlap the pad part.

Regarding claim 12, fig. 2 of Park discloses further comprising a first adhesive member 410 disposed between the printed circuit board and the heat dissipation substrate, and a first circuit cover (flat portion of 110) covering the circuit film and the printed circuit board.  

Regarding claim 13, fig. 2 of Park discloses further comprising a second adhesive member (side portion of 230 next to 110 on the side) disposed between the printed circuit board and the first circuit cover.

Regarding claim 14, fig. 2 of Park discloses wherein one end of the first circuit cover is attached to a bottom surface of the substrate, and another side of the first circuit cover is attached to a top surface of the heat dissipation substrate (all elements are attached as a unit).

Regarding claim 15, fig. 2 of Park discloses further comprising: a coupling portion (vertical portion of 110) provided at an end of the first circuit cover (end of horizontal portion); and a fixing pin 410 (a type of pin) provided in a top surface of the heat dissipation substrate, wherein the first circuit cover is fixed to the top surface of the heat dissipation substrate by coupling of the coupling portion and the fixing pin (there exist a type of coupling).  
Regarding claim 16, fig. 2 of Park disclose wherein a side surface of the coupling portion protrudes (protrudes vertically from the horizontal portion), and a groove is provided in an upper portion of the fixing pin (see empty space next to 410 and 320 which is type of groove).

Regarding claim 17, figs. 2-3 of Park discloses further comprising: a control printed circuit board 400 provided on a top surface of the heat dissipation substrate; a plurality of control circuit films (those pads around 400 – see fig. 3) electrically connecting the control printed circuit board to the printed circuit board; and a second circuit cover (top surface of 314 covering (the side of) the control printed circuit board and the plurality of control circuit films.

Regarding claim 18, fig. 3 of Park discloses further comprising: a first circuit cover 110 covering the pad part, the circuit film, and the printed circuit board, and wherein the substrate comprises a top surface, including the pad part, and a light output surface opposite the top surface, and the first circuit cover covers an edge of the light output surface of the substrate overlapping the pad part.



 


    PNG
    media_image1.png
    440
    463
    media_image1.png
    Greyscale

Regarding claim 19, figs. 1-2 of Park discloses a display apparatus comprising: 
a substrate 200 including a display area (area not cover with 110 – as labeled by examiner above) with a light emitting device 320 (disposed therein and a non-display area (area covered by 110) surrounding the display area; 
an adhesive layer 316 covering (the bottom/top (depending of point of reference) of) the light emitting device; 
a first metal layer 314 (copper) provided on the adhesive layer; 
a resin layer 13 (mold frame is a type of resin) provided on the first metal layer;
a protection substrate 230 provided on the resin layer, directly attached to the first metal layer by the resin layer, each having parallel surfaces; 
a pad part (bottom part of 420 is pad part) provided in the non-display area of the substrate; 
a circuit film 450 electrically connected to the pad part; and 
a printed circuit board 500 disposed on the protection substrate and electrically connected to the circuit film, 
wherein the first metal layer 314 is thinner than the resin layer, and the protection substrate is thicker than the first metal layer in the display area (see portion of 230 in display area).

Regarding claim 20, fig. 2 of Park discloses further comprising: a circuit cover 110 covering the pad part, the circuit film, and the printed circuit board, wherein the substrate comprises a top surface including the pad part, a light output surface opposite the top surface, and a side surface between the top surface and the light output surface of the substrate, and wherein the circuit cover is extended to cover the side surface of the substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 9, it would have been obvious to form a device of Park wherein the heat dissipation substrate comprises aluminum (Al) in order to used a desired heat dissipation property as desired.
Regarding claim 10, Park does not disclose wherein the second metal layer is thicker than the resin layer, and the resin layer is thicker than the first metal layer.
It would have been obvious to one having ordinary skill in the art to form a device of Park wherein the second metal layer is thicker than the resin layer, and the resin layer is thicker than the first metal layer in order to make a device of applicant design dimensions since it has been held that routine skill in the art.  In re Stevens, 101 USPQ 284.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829